Citation Nr: 0009387	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-15 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a chest injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1951 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  That rating decision (1) denied 
service connection for coronary artery disease; and (2) found 
that the appellant had not submitted new and material 
evidence to reopen his claims for service connection for 
headaches and for residuals of a chest injury.


FINDINGS OF FACT

1.  The appellant currently has coronary artery disease.

2.  The appellant's service medical records are silent as to 
any treatment for or diagnosis of hypertension or coronary 
artery disease.  The appellant's discharge examination, dated 
in July 1953, noted findings of a normal heart and a blood 
pressure reading of 124/70.

3.  A post service VA physical examination, performed in June 
1954, noted findings of a normal cardiovascular system and a 
blood pressure reading of 110/75.

4.  There is no medical opinion or other competent evidence 
linking the veteran's current coronary artery disease to his 
active military service.

5.  The veteran has not presented a plausible claim for 
service connection for coronary artery disease.

6.  In September 1968, the RO issued a rating decision that 
denied the appellant's claim for service connection for 
headaches.  The appellant was provided notice of that 
decision in October 1968.  Although he was provided his 
appellate rights, he did not perfect his appeal of this 
decision.

7.  Evidence associated with the record since the RO's 
September 1968 rating decision is not so significant that it 
must be considered along with all the evidence of record in 
order to fairly decide the merits of the claim.

8.  In September 1968, the RO issued a rating decision which 
found that the appellant had not submitted new and material 
evidence to reopen his claim for service connection for 
residuals of a chest injury.  The appellant was provided 
notice of that decision in October 1968.  Although he was 
provided his appellate rights, he did not perfect his appeal 
of this decision.

9.  Evidence associated with the record since the RO's 
September 1968 rating decision is not so significant that it 
must be considered along with all the evidence of record in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for coronary artery disease. 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

2.  The September 1968 rating decision of the RO denying 
service connection for headaches is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

3.  Evidence received since the RO's September 1968 rating 
decision denying service connection for headaches is not new 
and material, and the appellant's claim for service 
connection for headaches has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999). 

4.  The September 1968 rating decision of the RO denying 
service connection for residuals of a chest injury is final.  
38 U.S.C.A. § 7105(c) (West 1991).

5.  Evidence received since the RO's September 1968 rating 
decision denying service connection for residuals of a chest 
injury is not new and material, and the appellant's claim for 
service connection for residuals of a chest injury has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Arteriosclerosis, endocarditis and hypertension may be 
presumed to have been incurred during active military service 
if manifested to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded, a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).  
Alternatively, either or both of the second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology. See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  The credibility of the evidence 
presented in support of a claim is generally presumed when 
determining whether it is well grounded. See Elkins, 12 Vet. 
App. at 219 (citing Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995)). 

II.  Factual Background

The RO has obtained the veteran's service medical records and 
they appear to be complete.  A review of the veteran's report 
of separation, Form DD 214, revealed that he served on active 
duty in the United States Army from July 1951 to June 1953.  
The report of the veteran's entrance examination, dated in 
July 1951, noted essentially normal findings throughout.  A 
treatment report, dated in July 1952, noted that the veteran 
was injured putting up wooden electric poles.  The report 
noted diagnoses of contusion of chin and chest and fractured 
tooth, L-1.  An X-ray examination of the chest revealed no 
fractures.  In June 1953, the veteran's discharge examination 
was conducted.  The report of this examination noted normal 
findings concerning the veteran's lungs, heart and chest.  
The report also recorded a blood pressure reading of 124/70.

In April 1954, the veteran filed an application for 
compensation or pension, VA Form 8-526, seeking service 
connection for residuals of a chest injury.  In July 1954, a 
VA general physical examination was conducted.  The report of 
this examination noted the veteran's narrative history of an 
inservice injury to the chest.  Physical examination of the 
chest revealed no injury or disease.  X-ray examination of 
the chest revealed no evidence of old or recent fracture and 
a normal cardiac shadow.  Physical examination of the 
cardiovascular system was normal.  The report also noted a 
blood pressure reading of 110/75.  The report concluded with 
a diagnosis of "[n]o injury or disease of the chest found."

In July 1954, the RO issued a rating decision that denied 
service connection for residuals of injury to the chest.  The 
specified basis of the decision was that no residuals of an 
inservice injury to the chest were found.  The veteran was 
notified of this decision that same month, but did not 
perfect an appeal of this decision.

In August 1968, the veteran filed an application for 
compensation or pension, VA Form 8-526, seeking service 
connection for headaches.  He also sought to reopen his claim 
for service connection for residuals of a chest injury.

In September 1968, the RO issued a rating decision that (1) 
denied service connection for headaches; and (2) found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for residuals of a chest injury.  
The specified basis for the disallowance of the veteran's 
claim for headaches was that there was no inservice 
incurrence or aggravation of this condition.  The decision 
also noted that no evidence had been submitted by the veteran 
to relate any current headache disorder to his active duty 
service.  The veteran was notified of this decision in 
October 1968.  He did not file an appeal of this decision, 
and it became final.  38 U.S.C.A. § 7105(c) (West 1991).  

A treatment summary report, dated in September 1975, was 
received from Cape Fear Valley Hospital, Fayetteville, N.C.  
The admission report noted that the veteran had been injured 
in a severe automobile accident.  The report concluded with 
final diagnoses of (1) compound fracture of the mandible; (2) 
extensive laceration of the left shoulder area; (3) multiple 
rib fractures, left; (4) hemothorax, left; and (5) fracture 
of the right fifth metatarsal.  

In October 1997, the veteran filed his present claim seeking 
service connection for coronary artery disease.  A treatment 
summary report, dated in September 1997, was received from J. 
Conigliaro, M.D.  In his letter, Dr. Conigliaro stated that 
the veteran "is under my care at the VA Pittsburgh Health 
Care System for treatment of his coronary artery disease and 
degenerative arthritis of the knees.  These disorders are 
chronic and will continue to require treatment."

In December 1997, a VA neurological examination was 
conducted.  The report of this examination noted the 
veteran's narrative history of an inservice injury to the 
chest.  The report also stated:

The veteran experienced chest pain 
approximately five or six years ago.  He 
was initially seen [at the] University of 
Pittsburgh Medical Center and finally he 
came to the University Drive VA.  At that 
time, he was said to have coronary artery 
disease, as well as degenerative 
arthritis.  The veteran also received a 
cardiac catheterization at Shadyside 
hospital because of the chest pain  The 
cardiac catheterization was done, as well 
as angioplasty.

The report noted the veteran's complaints of headaches, two 
to three times a week.
The VA examining physician noted the following findings: (1) 
"On the basis of clinical findings, I do not think this 
patient has migraines"; (2) no symptoms suggestive of ticks 
or paramyoclonus complex; and (3) no symptoms suggestive of 
chorea or choreiform disorders.  The report concluded with a 
diagnosis of headaches, possible tension headaches rather 
than migraines.

In December 1997, a VA heart examination was conducted.  The 
report of this examination noted that the veteran was taking 
medication for hypertension.  The report also noted findings 
of an enlarged heart and a blood pressure of 120/80.  It 
concluded with the following diagnosis:

The veteran has coronary artery disease.  
He is status post ballooning angioplasty 
done at Shadyside Hospital on the basis 
of the cardiogram.  The veteran has 
normal sinus rhythm with occasional 
premature ventricular complexes, left 
anterior vesicular block, and he does 
have voltage criteria for left 
ventricular hypertrophy.  He does have T-
wave abnormality, consider anterolateral 
ischemia, abnormal electrocardiogram.

In December 1997, a VA examination of the arteries and veins 
was conducted.  The report noted that no specific symptoms 
suggestive of aortic aneurysm were found.  It also noted that 
there was no ulceration or tissue loss, but that the veteran 
has hypopigmentation of both lower legs and discoloration.  
The report concluded with diagnoses of (1) no evidence of 
acute peripheral vascular disease, however, the veteran has 
arteries involvement confined within the coronary artery 
system.  He is status post ballooning angioplasty and is 
being treated with medication management at this time; and 
(2) electrocardiogram revealed left ventricular hypertrophy 
and ischemic heart disease.  

In October 1998, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that he first start having 
headaches and chest pain shortly after his inservice injury 
to the chest.  He noted that his headaches and chest pain 
have continued ever since.  He also claimed that he sought 
treatment for headaches back in 1955; however, he was unable 
to identify the treating physician.  Lastly, he testified 
that his coronary artery disease is the result of stress 
caused by his headaches and chest pain.

III.  Analysis

Review of the appellant's claims herein requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

A.  Service Connection for Coronary Artery Disease

In this case, the appellant alleges that he incurred coronary 
artery disease during his active duty service.  The 
determinative issues presented by this claim are (1) whether 
the appellant incurred, or aggravated, coronary artery 
disease during service or within the first post service year; 
(2) whether he has a current disability; and, if so, (3) 
whether the current disability is etiologically related to 
his active military service. 

The medical evidence of record indicates that the appellant 
currently has coronary artery disease.  However, after 
reviewing the evidence of record, the Board concludes that 
the appellant has failed to show the required nexus between 
this condition and his active duty military service.  See 
Caluza, 7 Vet. App. at 506, Dean v. Brown, 8 Vet. App. 449, 
455 (1995), Slater v. Brown, 9 Vet. App. 240 (1996).  
Although the veteran has alleged his current coronary artery 
disease is related to his active duty service, the 
appellant's statements and testimony are not competent 
evidence to establish the etiology of his current disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the appellant is 
not competent to make a determination that his coronary 
artery disease is related to his active duty service many 
years ago. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board notes that there are no inservice findings or 
diagnoses of hypertension or hyperlipidemia in the 
appellant's service medical records.  The report of the 
veteran's discharge examination, performed in July 1953, 
noted findings of a normal heart and vascular system.  It 
also noted a blood pressure reading of 124/70.  A post 
service VA general physical examination, dated in June 1954, 
noted findings of a normal cardiovascular system and a blood 
pressure reading of 110/75.  The report of his most recent VA 
examination of the arteries and veins, performed in December 
1997, noted that the "veteran experienced chest pain 
approximately five or six years ago.   . . .  At that time, 
he was said to have coronary artery disease."  Therefore, 
the first objective indication of coronary artery disease was 
approximately four decades following the veteran's discharge 
from the service in 1953.  As there is no medical evidence of 
record of a nexus between the appellant's current coronary 
artery disease and his active duty service, the appellant's 
claim for service connection for coronary artery disease is 
not well grounded and must be denied. See Elkins, 12 Vet. 
App. at 209.  

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the appellant has 
not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  Regulations 
affording the appellant the benefit of the doubt, as provided 
by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, do not apply 
where the appellant has not submitted a well-grounded claim.  
See Holmes v. Brown, 10 Vet. App. 38, 42 (1997).

Where the appellant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, the VA 
has no duty to assist him in developing facts pertinent to 
his claim. 38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 
Vet. App. at 144 (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination); Morton v. West, 12 Vet. App. 477 (1999) (VA 
cannot assist a claimant in developing a claim which is not 
well-grounded); see also Roberts v. West, 13 Vet. App. 185 
(1999)(holding that Stegall v. West, 11 Vet. App. 268, 271 
(1999), was not enforceable in the absence of a well-grounded 
claim).  However, where a claim is not well grounded it is 
incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. at 78.  
Here, unlike the situation in Robinette, the appellant has 
not put VA on notice of the existence of any specific, 
particular piece of available evidence that could make his 
claims well grounded.  See also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

B.  New and Material Evidence Claims

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be some new evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins, 
12 Vet. App. 209.  First, it must be determined whether the 
evidence submitted by the claimant is new and material.  If 
the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that does not bear directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156 (1999).  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  There 
is no duty to assist in the absence of a well-grounded claim.  
Epps, 126 F.3d at 1468, cert. denied, sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).  See also Winters v. West, 12 Vet. 
App. 203 (1999).  Third, if the reopened claim is well 
grounded, VA may evaluate the merits of the claim after 
ensuring that the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

In the rating decision on appeal, the RO cited the definition 
of material evidence enunciated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  However, the Board 
concludes that a remand is not necessary herein because no 
prejudice to the appellant will result from the Board's 
present consideration of his attempts to reopen claims for 
service connection.  Specifically, the veteran was provided 
notice of the applicable laws and regulations regarding new 
and material evidence, including 38 C.F.R. § 3.156, in the 
statement of the case, dated in March 1998, and the 
supplemental statement of the case, dated in January 1999, 
and it is clear from the reasons and bases provided in these 
statements that this regulation was considered.  Moreover, 
the written brief presentation, filed by the veteran's 
representative in February 2000, noted the recent findings in 
Hodge, and made arguments supporting the veteran's claims to 
reopen in that regard.  Thus, the Board finds that the 
veteran will not be prejudiced by the Board's now considering 
the remaining issues on appeal in accordance with the 
provisions of Hodge.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

i.  Headaches

As noted above, the RO issued a rating decision in September 
1968 that denied the veteran's claim for service connection 
for headaches.  The veteran was notified of this decision in 
October 1968.  He did not file an appeal of this decision, 
and it became final.  38 U.S.C.A. § 7105(c) (West 1991).  

The specified basis for the disallowance of the veteran's 
claim for service connection for headaches was that there was 
no inservice incurrence or aggravation of this condition.  
The RO's rating decision also indicated that no evidence had 
been submitted by the veteran to relate any current headache 
disorder to his active duty service.  The RO's rating 
decision, therefore, relates to the second and third elements 
of a well-grounded claim for service connection.  (A claim 
for service connection for a disorder typically involves 
three issues or "elements":  (1) a current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a causal nexus between the current disability and the 
disease or injury incurred or aggravated in service.  Evans 
v. Brown, 9 Vet App 273 (1996); Caluza v. Brown, 7 Vet. App 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996)).  Accordingly, the "issue at hand" in this case is 
whether the veteran incurred or aggravated a chronic headache 
disorder during his active duty service. 

During the development of his claim, the veteran submitted 
statements and testified that he developed headaches as a 
result of the inservice injury he sustained to his chest.  
After a thorough review of the veteran's various statements 
and testimony herein, the Board concludes that this 
additional evidence is merely cumulative of evidence 
previously considered.  In this regard, all of these 
statements and testimony essentially repeat the prior claim 
considered by the RO in its September 1968 decision, i.e., 
that he developed headaches as a result of his inservice 
chest injury.  Therefore, the Board concludes that the 
veteran's statements and testimony are merely cumulative, and 
not new.  While lay testimony and statements are competent to 
establish the occurrence of an injury, they are not competent 
to provide a medical diagnosis of the veteran's condition 
during service, or the etiology of his current disorder.  

In regard to the post service medical evidence submitted by 
the veteran, and not in the veteran's claims file at the time 
of the RO's September 1968 rating decision, the Board 
concludes that this evidence is new.  Therefore, the Board 
now considers whether the identified evidence is 
"material," bearing directly and substantively upon the 
specific matter under consideration and so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

After reviewing the newly submitted post service medical 
evidence of record, the Board concludes that there is no 
medical evidence suggestive of a nexus between the veteran's 
current headache disorder and any inservice disease or 
injury.  Accordingly, the veteran has not submitted any 
medical evidence material to the issue at hand, i.e., the 
incurrence or aggravation of a chronic headache disorder 
during active duty service.

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the RO's September 
1968 rating decision is not new and material and does not 
provide the required evidentiary basis to reopen the 
veteran's claim.  The RO's September 1968 decision denying 
service connection for headaches remains final.  See Colvin, 
1 Vet. App. 171; 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (1999).

ii.  Residuals of Chest Injury

In September 1968, the RO issued a rating decision that 
confirmed and continued the denial of service connection for 
residuals of a chest injury.  The veteran was notified of 
this decision in October 1968.  He did not file an appeal of 
this decision, and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991).  

The veteran's claim for service connection for residuals of a 
chest injury was originally denied because the veteran failed 
to show evidence of a current chest disorder relating to his 
active duty service.  Accordingly, the specific issue at hand 
herein is whether the veteran incurred or aggravated a 
chronic chest disorder during his active duty service.  

Since the September 1968 rating decision, the veteran has 
submitted essentially only two types of evidence:  (1) lay 
evidence consisting of statements and testimony from the 
veteran and (2) post service medical records of treatment.  
The veteran's own lay statements and testimony are not new 
because they merely repeat claims already decided by the RO, 
i.e., that the veteran injured his chest during service.  
Therefore, the Board concludes that the lay statements and 
testimony in support of veteran's claim to reopen are merely 
cumulative and not new.  Additionally, the Board notes that 
while lay statements and testimony are competent to establish 
the occurrence of an injury, it is not competent to provide a 
medical diagnosis of the veteran's condition during service 
or the etiology of his current disorder.  See Espiritu, 
2 Vet. App. at 495; Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108); 
Chavarria, 5 Vet. App. 468, 472 (1993) (an appellant's own 
recitations of his medical history do not constitute new and 
material evidence sufficient to reopen his claim when this 
account has already been rejected by VA).  

In support of his claim, the veteran has also submitted post 
service medical records that were not previously before the 
RO at the time of its September 1968 rating decision.  These 
treatment records are "new" because this evidence was not 
before the RO when it last denied service connection for 
residuals of a chest injury.  However, the Board notes that 
the September 1968 rating decision denied the veteran's claim 
because he was not shown to have incurred or aggravated a 
chronic chest disorder during service.  Accordingly, for this 
medical evidence to be material, it must indicate that the 
veteran has a current chest disorder that is etiologically 
related to his active duty service.

After a thorough review of the veteran's claims file, the 
Board concludes that none of the newly submitted medical 
evidence is indicative of a chronic chest disorder having 
been incurred in or aggravated by the veteran's active duty 
service.  Although the veteran injured his chest during 
active duty service, there remains no evidence of any current 
residuals relating to said injury.  Medical records 
describing the veteran's current condition are not material 
to the issue of incurrence during service and are not 
sufficient to reopen a claim for service connection based on 
new and material evidence.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992).  

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the RO's September 
1968 rating decision is not new and material and does not 
provide the required evidentiary basis to reopen the 
veteran's claim.  The RO's September 1968 rating decision 
denying service connection for residuals of a chest injury 
remains final.  See Hodge, supra; 38 U.S.C.A. §§ 5108, 
7105(c)(West 1991); 38 C.F.R. § 3.156 (1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claims, but is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156 (1999).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well grounded, the claim for service 
connection for coronary artery disease is denied.

The appeal to reopen a claim of service connection for 
headaches is denied.

The appeal to reopen a claim of service connection for 
residuals of a chest injury is denied.


		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

